t c memo united_states tax_court james and beverly donehey petitioners v commissioner of internal revenue respondent docket no filed date james donehey pro_se diane helfgott and kristine a roth for respondent memorandum opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on respondent's motion to dismiss for lack of jurisdiction filed pursuant to rule the issue that we must decide is whether petitioners filed their petition with the court within the time period prescribed by sec_6213 background at the time that the petition was filed with the court petitioners' mailing address was shallowwell road manakin sabot virginia the manakin sabot address on date respondent mailed a notice_of_deficiency to petitioners in the notice respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure as well as an accuracy- related penalty under sec_6662 in the amount of dollar_figure the notice_of_deficiency was mailed to petitioners by registered mail at the manakin sasbot address on date a petition was filed with this court seeking a redetermination of a portion of the deficiency determined by respondent for the taxable_year the petition was executed by arlene berliner ms berliner an individual associated with the petition disputes only dollar_figure of the dollar_figure deficiency determined by respondent further the petition does not contest or otherwise place in dispute any portion of the accuracy-related_penalty see rule b any issue not raised in the assignment of errors shall be deemed to be conceded the accounting firm of ernst and young in new york but who is not admitted to practice before this court the date date is handwritten opposite ms berliner's signature on the last page of the petition the mandatory filing fee was not enclosed with the petition see rule b the petition arrived at the court by mail in an envelope properly addressed to the court in washington d c the envelope bears the imprint of a rectangular ink stamp that states at the top royal mail and that states at the bottom postage paid - doncaster great britain the ink stamp does not include any date an air mail sticker is also affixed to the envelope a return label placed immediately above the label for the addressee's name and address reads as follows if undelivered please return to po box doncaster dn4 5ne england the return label is placed over what appears to be ms berliner's name and address at the office of ernst and young in new york except for the docket number of this case which was placed on the envelope by personnel of the court's petitions section no other markings ink stamps imprints stickers or labels appear on either the front or reverse side of the envelope in particular there are no u s stamps or postmarks whatsoever rather the envelope gives every indication that it was originally posted in great britain transported across the atlantic placed into the u s postal system and ultimately delivered to the court in washington d c as indicated respondent filed a motion to dismiss for lack of jurisdiction in her motion respondent contends that dismissal for lack of jurisdiction is required because petitioners failed to file their petition within the 90-day time period prescribed by sec_6213 and sec_7502 petitioners filed an objection to respondent's motion in which they oppose the dismissal of this case on the following ground the petition was prepared and filed by our accounting firm ernst young llp the petition was filed on date and was mailed from new york new york therefore it would not have had a foreign postmark respondent's motion was called for hearing at the motions session of the court in washington d c counsel for respondent appeared and presented argument in support of the motion no appearance was made by or on behalf of petitioners however the court did receive a rule c statement from ms berliner which was filed on behalf of petitioners discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes respondent after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn ordinarily ha sec_90 days from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the contested deficiency sec_6213 however if the notice_of_deficiency is addressed to a taxpayer outside of the united_states then the taxpayer ha sec_150 days to file a petition by virtue of sec_7502 a petition that is timely mailed is deemed to be timely filed however for this latter rule to apply the postmark date appearing on the envelope containing the petition must be timely that is the postmark date must fall within the applicable 90-day or 150-day time period further the provisions of sec_7502 contemplate that the envelope be deposited in the mail in the united_states meaning that the envelope is deposited with the domestic mail service of the u s postal service sec_7502 sec_301_7502-1 proced and admin regs finally and perhaps most importantly sec_7502 does not apply to any document that is deposited with the mail service of any other country sec_301 c ii proced and admin regs note that sec_7502 expressly makes the provisions of sec_7502 applicable in the case of postmarks not made by the u s postal service only if and to the extent provided by regulations prescribed by the secretary_of_the_treasury as stated above sec_301_7502-1 proced and admin it is clear in the present case that respondent mailed the notice_of_deficiency to petitioners on date therefore the 90-day period within which petitioners were required to file their petition with the court expired on monday date however petitioners did not file a petition for redetermination with this court until wednesday date the 106th day after the notice_of_deficiency was mailed moreover the petition did not arrive at the court in an envelope bearing a u s postal service postmark date further it is clear that the petition was deposited with the mail service of the united kingdom under these circumstances it is evident that the timely mailing timely filing provisions of sec_7502 are inapplicable it is also evident that the petition was not timely filed within the 90-day time period prescribed by sec_6213 we note that the only matter raised by petitioners in their objection relates to the mailing date and place of mailing of their petition ie the petition was filed on date and was mailed from new york new york we must reject this contention however because it is contrary to the record regs makes the provisions of sec_7502 inapplicable in the case of foreign postmarks cf sec_301_7502-1 proced and admin regs which applies to domestic postmarks not made by the u s postal service we also note that it has not been alleged much less proven that the notice_of_deficiency was addressed to a person outside of the united_states accordingly we have no basis upon which to conclude that the petition was timely filed within the alternate 150-day time period prescribed by sec_6213 conclusion because petitioners did not file their petition with the court within the time period prescribed by sec_6213 we lack jurisdiction to redetermine petitioners' tax_liability for the taxable_year in issue accordingly we must grant respondent's motion to dismiss for lack of jurisdiction in order to give effect to the foregoing an order granting respondent's motion and dismissing this case for lack of jurisdiction will be entered although petitioners cannot pursue their case in this court they are not without a judicial remedy specifically they may pay the tax file a claim_for_refund with the internal_revenue_service and if their claim is denied sue for a refund in the appropriate federal district_court or the united_states court of federal claims 55_tc_138
